Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification, page 1, line 4, “Application Publication No. 2018/016599” was changed to – No. 10,537,325 --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are not anticipated or deemed obvious over the prior art in which the claimed invention of a surgical stapler comprises a cartridge holder having a longitudinal axis, first and second separate cartridges containing different staples in longitudinal rows spaced different distances from the holder longitudinal axis and being receivable in the holder, and staple pockets oriented along a longitudinal axis in an anvil capable of deforming staples from either row of the first and second cartridges.  The closest prior art to Hueil et al. (US Patent Application Publication No. 2007/0194079) discloses a surgical stapler including a cartridge holder 224 for receiving first and second cartridges 300 including different rows of staples 222’, 222” (See Figs. 29, 32 & 33) spaced varying distances from a longitudinal axis 215 (Note: paragraphs 42, 149 & 160) and are formed in pockets 203 (See Figs 82 & 83), but lacks the pockets which can deform “either” of the staples from the first and second cartridges along the pocket axis; i.e. different transversely spaced pockets accomplish this.  See also the attached PTO-892 for other related prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A SMITH/               Primary Examiner, Art Unit 3731